SEPARATE CONCURRING OPINION.
GRAVES, J.
I fully concur in all that Brother Lamm says as to the instruction condemned by his opinion. However, in my judgment this cause should be reversed outright, but to the end that there may be a disposition of the cause here at this time I consent that it may be reversed and remanded for new trial, reserving the right to pass judgment on the facts and express my views should the case again reach this court and the occasion so demand on the then state of facts.
With the present divided views of the different members of the court, no other course is open to us at this time. As we reverse and remand the cause it is not necessary for me to discuss the facts in the present record.
Burgess and Fox, JJ., concur in these views.